DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11229140. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcade et al. (hereinafter Marcade) (US20060056146).
Regarding claim 15, Marcade discloses apparatus comprising: a first side rail (26) and a second side rail (28) spaced apart from the first side rail to toollessly receive a device (30) therebetween, the first and second side rails extending from a forward end region to an interface end region (Paragraph 0025), the first and second side rails allowing the device to move between at least a device interface position and an adapter interface position (Paragraph 0025), when in the device interface position, the device interface is positioned proximate the interface region to allow operable coupling of the device interface to a corresponding interface of an enclosure (Paragraph 0005) that receives the carrier, when in the adapter interface position, the device interface is positioned apart from the interface region to allow an interface adapter (32) to be positioned between the device and the interface region. 

Regarding claim 16, Marcade discloses the apparatus of claim 15 further comprising an interface portion (74)(76) coupled to the interface end regions (70)(72) of the first and second side rails, wherein the interface portion defines an interface opening (Figure 6A) for one of a device interface (Paragraph 0025) of the device received by the first and second side rails and an adapter interface (Figure 6A) of an interface adapter positioned between the device received by the first and second side rails and the interface end region. 

Regarding claim 20, Marcade discloses the apparatus of claim 15, wherein the first and second side rails extend parallel to a carrier axis, wherein the device is movable in directions toward and away from the interface end region that are parallel to the carrier axis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcade et al. (hereinafter Marcade) (US20060056146) in view of Walker et al. (hereinafter Walker) (US20090091884).

Regarding claim 1, Marcade discloses a carrier (10) comprising: a first side rail (26) and a second side rail (28) spaced apart from the first side rail to receive a device therebetween, the first and second side rails extending from a forward end region to an interface end region (Paragraph 0025); and a first movable portion (50) movably coupled to the first side rail to allow the device to move towards or away from the interface end region (Paragraph 0025).
	Marcade does not expressly disclose a second movable portion movably coupled to the second side rail and [wherein] the first and second movable portions [are] couplable to the device.
Walker discloses a first (224)(216) and second movable portions (222)(218) coupled to the first (430) and second (436) side rails and couplable to the device (104)(Paragraph 0062) to allow the device to move towards or away from the interface end region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to couple the first and second movable portion onto the device of Marcade.
 One having ordinary skill in the art would have been motivated to do this to strengthen the mechanical connection between the movable portions and device as the device translates from each respective region.

Regarding claim 2, Marcade in view of Walker discloses the carrier of claim 1, wherein the first and second movable portions are toollessly couplable to the device (Paragraph 0024). 

Regarding claim 3, Marcade in view of Walker discloses the carrier of claim 2, wherein each of the first and second movable portions comprise a device connection post (Paragraph 0062 – Walker) to be inserted into a corresponding opening in the device (Figure 3)(Paragraph 0065) – Walker) to facilitate the toolless coupling of the first and second movable portions to the device. 


    PNG
    media_image1.png
    797
    456
    media_image1.png
    Greyscale


Regarding claim 4, Marcade in view of Walker discloses the carrier of claim 1, wherein the first and second movable portions are movably coupled to the first and second side rails to allow the device to move between at least a device interface position and an adapter interface position, wherein, when in the device interface position, a device interface of the device is positioned proximate the interface region to allow operable coupling of the device interface to a corresponding interface of an enclosure that receives the carrier, wherein, when in the adapter interface position, the device interface is positioned apart from the interface region to allow an interface adapter be positioned between the device and the interface region (Paragraph 0023-0025). 

Regarding claim 5, Marcade in view of Walker discloses the carrier of claim 4, wherein the first side rail comprises a restriction tab (54)(Paragraph 0025) to restrict the movement of first movable portion between the device interface position and the adapter interface position. 

Regarding claim 6, Marcade in view of Walker discloses the carrier of claim 5, wherein the first movable portion comprises a deflectable tab (Figure 2A) to abut the restriction tab to restrict the movement of first movable portion between the device interface position and the adapter interface position, wherein the deflectable tab is deflectable to release the first movable portion from being restricted by the restriction tab of the first side rail. 


    PNG
    media_image2.png
    250
    398
    media_image2.png
    Greyscale


Regarding claim 7, Marcade in view of Walker discloses the carrier of claim 1, wherein the first and second side rails extend parallel to a carrier axis, wherein the first and second movable portions move in directions toward and away from the interface end region that are parallel to the carrier axis. 

Regarding claim 8, Marcade in view of Walker discloses the carrier of claim 1, wherein the first side rail defines a slot to receive a portion of the first movable portion, wherein the first movable portion slides along the slot when allowing the device to move towards or away from the interface end region (Paragraph 0038). 

Regarding claim 9, Marcade in view of Walker discloses the carrier of claim 1 further comprises: a forward portion (208) coupled to the forward end regions of the first and second side rails; and an interface portion (74)(76) coupled to the interface end regions (70)(72) of the first and second side rails, wherein the interface portion defines an interface opening (Figure 6A) for one of a device interface of the device coupled to the first and second movable portions and an adapter interface (Figure 6A) of an interface adapter positioned between the device coupled to the first and second movable portions and the interface end region. 

Regarding claim 17, Marcade discloses the apparatus of claim 15.
Marcade does not expressly disclose further comprising at least one movable portion movably coupled to one of the first and second side rails and toollessly coupled to the device to allow the device to move towards or away from the interface end region. 
Walker discloses a least one movable portion (224)(216) (222)(218) coupled to one of the first (234) and second (230) side rails and toollessly coupled to the device (104)(Paragraph 0062) to allow the device to move towards or away from the interface end region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to couple the first and second movable portion onto the device of Marcade.
 One having ordinary skill in the art would have been motivated to do this to strengthen the mechanical connection between the movable portions and device as the device translates from each respective region.

Regarding claim 18, Marcade in view of Walker discloses the apparatus of claim 17, wherein the at least one movable portion comprises a device connection post (Paragraph 0062 – Walker) to be inserted into a corresponding opening ((Figure 3)(Paragraph 0065) – Walker) in the device to facilitate the toolless coupling of the at least one movable portion to the device. 

Regarding claim 19, Marcade in view of Walker discloses the apparatus of claim 17, wherein the at least one movable portion comprises a deflectable tab (Figure 2A) to abut a portion of the first or second side rail to restrict the movement of the at least one movable portion between the device interface position and the adapter interface position, wherein the deflectable tab is deflectable to release the at least one movable portion from being restricted by the first or second side rail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8749966.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2841                                                                                                                                                                                             


22 October 2022